Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1-20 are currently pending.  For the reasons that are disclosed below, Claims 1-20 are presently allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 2, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by Examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Stern (Pub. No. US 2011/0022540) teaches a system that obtains a user location and the purchase history of the user, and uses the user location and purchase history to determine whether or not a notification should be issued to the user, for example notifying the user of a promotion at a store the user has previously made a purchase from.  However, Stern does not teach receiving a claim from a user-selected pharmacy for a first prescription drug, determining the user location, accessing a claims adjudication history for the user including claims data from pharmacies different from the user-selected pharmacy, selecting a drug benefit plan action based on the location of the user and a location criterion of one of the pharmacies different from the user-selected pharmacy, and transmitting a notification of the drug benefit plan action to the user.

Longley (Pub. No. WO 2010/008546 A1) teaches a system for dispensing medication that suggests alternate locations for medications, for example when a particular dispenser has run out of inventory.  However, Longley does not teach receiving a claim from a user-selected pharmacy for a first prescription drug, determining the user location, accessing a claims adjudication history for the user including claims data from pharmacies different from the user-selected pharmacy, selecting a drug benefit plan action based on the location of the user and a location criterion of one of the pharmacies different from the user-selected pharmacy, and transmitting a notification of the drug benefit plan action to the user.
Nair (“Effects of a 3-Tier Pharmacy Benefit Design on the Prescription Purchasing Behavior of Individuals With Chronic Disease,” Journal of Managed Care Pharmacy, Vol. 9, No. 2, March/April 2003) teaches a 3-tiered insurance plan system, wherein a user pays the lowest co-payment for a generic drug that is within the plan’s formulary, an intermediate amount for a brand name drug that is within the plan’s formulary, and a high amount for a drug that is not within the plan’s formulary.  However, Nair does not teach receiving a claim from a user-selected pharmacy for a first prescription drug, determining the user location, accessing a claims 
With regards to 35 U.S.C. 101, the present invention is patent eligible when considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance.  
Examiner asserts that the present invention, given the broadest reasonable interpretation, is properly interpreted as being directed towards the abstract idea of a certain method of organizing human activities because the present invention is directed towards at least commercial or legal interactions (i.e. contracts, legal obligations, advertising, marketing or sales activities or behaviors, and/or business relations – in this case providing a user with a location-based notification), and/or managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions – in this case managing a user’s interaction with at least one pharmacy based on the user location and claims history), e.g. see MPEP 2106.04(a)(2).
Examiner further asserts that the additional elements of the present invention do not integrate the abstract idea into a practical application.  For example, although paragraphs [0060]-[0062] of the present Specification disclose various methods of determining a user location, there is no indication that any of the disclosed methods represent improved methodologies for determining the user location.  Furthermore, although paragraphs [0082] and [0090]-[0091] disclose that the present invention presents users with lower cost alternatives for drugs, this represents an improved to a fundamental economic practice and/or a commercial interaction – 
However, even assuming, arguendo, that the present invention is directed towards an abstract idea (e.g. a certain method of organizing human activities), and that the additional elements do not integrate the abstract idea into a practical application, the present invention nonetheless represents “significantly more” than the abstract idea because it provides an inventive concept by adding a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field (i.e. determining a number of pharmacies other than the user-selected pharmacy based on the user claim history, determining a drug benefit plan action for one of the pharmacies other than the user-selected pharmacy when the user location satisfies a location criterion of one of the pharmacies other than the user-selected pharmacy, and transmitting a notification for the drug benefit plan action to the user).  That is, even though the additional elements of the present invention represent generic computer, network, and Internet components that do not amount to significantly more individually, an inventive concept is nonetheless found in the present invention’s non-conventional and non-generic arrangement of known, conventional elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658. The examiner can normally be reached Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P GO/Primary Examiner, Art Unit 3686